Citation Nr: 0918405	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-37 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from January 1962 to December 
1965.
This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

In February 2007, the appellant testified at a 
videoconference hearing before a Veterans Law Judge (VLJ).   
The transcript of the hearing is of record.  

In May 2007, the Board reopened the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death, and remanded the merits of such claim for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As indicated above, the appellant presented testimony at 
videoconference hearing before a VLJ in February 2007.  
However, because that VLJ is no longer employed by the Board, 
the RO, in March 2009, offered another personal hearing to 
the appellant.  In April 2009, the appellant responded, 
indicating that she would like to testify at another hearing 
before a VLJ of the Board sitting at the local RO, as opposed 
to via videoconference.

Pursuant to 38 C.F.R. § 20.700(a) (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  The Veteran is entitled to a 
hearing before a VLJ, either in person, or via video 
conference in lieu of an in-person hearing, if she so 
chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 
20.700 (2008).

	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing at 
the RO before a VLJ.  Notify her of the 
scheduled hearing at the latest address 
of record.  The appellant, and her 
representative, should be notified in 
writing of the date, time and location of 
the hearing.  After the hearing is 
conducted, or if the appellant fails to 
report for the scheduled hearing, the 
claims folder should be returned to the 
Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

